DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-16 objected to because of the following informalities: 
Each of the claims are written as multiple sentences and contain multiple periods. According t
o to MPEP 608.01 (m) ‘Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.’

  Appropriate correction is required.
Claim Interpretation
The instant claims use transitional phrases “including” and “contains”. For clarification, these words will be interpreted to have the given breadth of “comprising” and “comprises” as is consistent with MPEP 2111.03. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 12-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al (US 2015/0105563) (Ahn).

In reference to claim 9-10, 12-13 and 16, Ahn teaches a device of example 4 comprising an ITO anode, a hole injection layer comprising N1,N1'-([1,1'-biphenyl]-4,4'-diyl)bis(N1-(naphthalene-1-yl-)-N4,N4-diphenylbenzene-1,4-diamine, a hole transport layer comprising compound C-12, a light emitting layer comprising 9-(3-(4,6-diphenyl-1,3,5-triazine-2-yl)phenyl)-9'-phenyl-9H,9H'-3,3'-bicarbazole as a host and compound D-5 as a green phosphorescent dopant, an electron transport layer, an electron injection layer and an aluminum cathode (Ahn [0113], [0119]). 


    PNG
    media_image1.png
    296
    406
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    436
    325
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    234
    282
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    208
    269
    media_image4.png
    Greyscale

For Claim 9: Reads on the claimed structure wherein the Hole injection layer reads on the first hole transport layer, the hole transport layer reads on the second hole transport layer, the emission layer reads on the green emitting layer, and the electron transport layer reads on the electron transport layer wherein C-12 reads on a compound of formula (1) wherein Ar1 is biphenyl, R10 and R11 are each methyl A is phenylene, Ar2 and Ar3 are each phenyl and Ar2 and A are fused to form a ring. 
For Claim 10: Reads on the claimed device structure wherein C-12 reads on a compound of formula (2) wherein Ar1 is biphenyl, R10 and R11 are each methyl, Ar4  is phenyl. 
For Claim 12: Reads on the claimed structure comprising a lithium metal complex.
For Claim 13: Reads on the claimed structure wherein R42 is a phenyl substituted with an alkyl group, n is 1 and each other R is hydrogen. 
For Claim 16: Reads on the claimed structure wherein in formula (8), each K2, K3 and K4 is a single bond, R61 and R62 are each groups that form a ring with the benzene to which they are attached and each other R is hydrogen. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (US 2015/0105563) (Ahn).
In reference to claim 11, Ahn teaches the device as described above for claim 9. Ahn further teaches that the device can comprise a second host material and teaches that this host material can be a variety of materials including, for example, the compound shown below (Ahn [0065]-[0070]). 

    PNG
    media_image5.png
    236
    411
    media_image5.png
    Greyscale

Given that Ahn discloses the second host material that encompasses the presently claimed second host material, including the compound shown above, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the second host material, which is both disclosed by Ahn and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

For Claim 11: Reads on Host-A wherein n1 is 0, n2 is 0, n3 is 1, two of  Z are N R26 is an aryl group having 12 ring carbon atoms, R19 to ar24 and R27 are each hydrogen and a host-B wherein Y is phenylene, Ar5 is  heteroaryl group having 15 ring carbon atoms, and at least oen of R29 to R32 is a substituted carbazole group. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al ( US 2015/0105563) (Ahn) and further in view of  Hayashi et al (WO 2015190400) (Hayashi).

It is noted that when utilizing Hayashi, the disclosures of the reference are based on US 2017/0186967 which is an English language equivalent of the reference because the US PG-PUB is the national stage entry of the international application upon which the WO document is based. 

In reference to claim 14, Ahn teaches the device as described above for claim 9. Ahn does not expressly teach that the device includes an electron transport material as instantly claimed but exemplifies the compound show below as an electron transport material as a mixture with lithium quinolate.

    PNG
    media_image6.png
    260
    527
    media_image6.png
    Greyscale

With respect to the difference, Hayashi teaches a compound 125 as shown below and further teaches that this compound is preferably used in an electron transport layer and teaches that it exhibits improved properties in comparison with a device instead comprising the benzimidazole compound used in the electron transport layer of Ahn with lithium quinolate, specifically in terms of driving voltage, luminance, luminous efficiency, power efficiency and device lifetime (Hayashi Table 1).

    PNG
    media_image7.png
    270
    295
    media_image7.png
    Greyscale

In light of the motivation of using the compound 125 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 125 as described by Hayashi in order to improve driving voltage, luminance, luminous efficiency, power efficiency and device lifetime and thereby arrive at the claimed invention. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al ( US 2015/0105563) (Ahn) and further in view of  Nakamura et al (US 2008/093981)) (Nakamura).

In reference to claim 15, Ahn teaches the device as described above for claim 9. Ahn does not expressly teach that the device includes an electron transport material as instantly claimed.

With respect to the difference, Nakamura teaches benzoxazole materials including compound 3 as shown below. Nakamura further teaches that the material is for use in an electron injecting composition of organic electroluminescent devices that is not easily crystalized resulting in longer lifetimes, has excellent electron injection properties resulting in low driving voltage, eliminates the risks from the use of alkali metals improving safety (Nakamura [0062]-[0064]). 


    PNG
    media_image8.png
    175
    313
    media_image8.png
    Greyscale


In light of the motivation of using the compound 3 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 3 as described by Nakamura in order to improve driving voltage, device lifetime and improve safety in manufacturing and thereby arrive at the claimed invention. 

For Claim 15: Reads on formula (6) weherein W1 and W1 are each C, Ar10 is H and Ar11 is phenyl, X is O, and V1 is biphenyl. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean M DeGuire/Examiner, Art Unit 1786